EXHIBIT 99.1 REVA Symposium at EuroPCR 2016 San Diego, California and Sydney, Australia (Thursday, 19 May 2016, AEST) – Today at the Paris Course on Revascularization (“EuroPCR”), REVA Medical, Inc. (ASX: RVA) (“REVA” or the “Company”) sponsored a symposium entitled, Advancing BRS through Innovative Biomaterials, where information about the performance and key advantages of the Company’s proprietary polymer technology was presented. Updated results from REVA’s FANTOM clinical trials were also presented at the symposium. Dr. Gregg Stone from the Columbia University Medical Center and the Cardiovascular Research Foundation presented detailed information about the Company’s desaminotyrosine-based polymer, which is the material used to make its Fantom bioresorbable scaffold. This unique polymer has been co-developed and patented in conjunction with Rutgers, The State University of New Jersey, and enables important performance features of the scaffold. These include complete visibility under x-ray, thin struts that enhance deliverability and allow for rapid healing, and ease of use features such as simple single-step inflation and broad expansion characteristics. Dr. Norbert Frey, a FANTOM II trial investigator from the University of Kiel in Germany, recapped the six-month clinical results from the FANTOM II trial, which were released by the Company yesterday. Additionally, Dr. Frey announced follow-on data from the FANTOM I pilot clinical trial, which enrolled seven patients at two clinical sites in Brazil and Poland. The positive results previously reported for FANTOM I at six-months continue, with no reported Major Adverse Cardiac Events (“MACE”) through the 12-month time point. Dr. Lukasz Koltowski, a FANTOM I and II investigator from the Medical University of Warsaw in Poland, completed the symposium with a presentation of select case examples of patients treated with Fantom.
